DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a thermal transfer sheet, comprising: 
 	a substrate; and 
 	a transfer layer provided on at least a part of one surface of the substrate, 
 	wherein the transfer layer has a single layer structure consisting only of a heat seal layer, or a multilayer structure formed by stacking two or more layers including the heat seal layer,  
 	wherein, in a case where the transfer layer has the multilayer structure, the heat seal layer among the layers constituting the transfer layer is positioned closest to the substrate, 
 	wherein the heat seal layer contains one or both of (i) a polyester having a glass transition temperature (Tg) of 55°C or more and a number average molecular weight (Mn) of 15000 or less, and (ii) a polyester having a glass transition temperature (Tg) of less than 55°C,
 	wherein the transfer layer contains an anti-blocking layer containing a coloring agent,
 	wherein, among the layers constituting the transfer layer, the anti-blocking layer is positioned farthest from the substrate, and 
 	wherein the anti-blocking layer contains a resin component having a glass transition temperature (Tg) of 55°C or more and a number average molecular weight (Mn) of 20000 or less.

3.	The Applicant also disclosed substantially the same subject matter in independent claim 8.

4.	Japanese Patent application publication number 4467853 to Asao et al. disclosed a similar invention (See the office correspondence mailed on 04/26/2022). Unlike in the instant application, Asao et al. are silent about “wherein the transfer layer contains an anti-blocking layer containing a coloring agent, wherein, among the layers constituting the transfer layer, the anti-blocking layer is positioned farthest from the substrate”.

5. 	U.S. Patent application publication number 2017/0190203 to Imakura also disclosed a similar invention in Fig. 1. Unlike in the instant application, Imakura is silent about “wherein the heat seal layer contains one or both of (i) a polyester having a glass transition temperature (Tg) of 55°C or more and a number average molecular weight (Mn) of 15000 or less, and (ii) a polyester having a glass transition temperature (Tg) of less than 55°C, wherein, among the layers constituting the transfer layer, the anti-blocking layer is positioned farthest from the substrate, and wherein the anti-blocking layer contains a resin component having a glass transition temperature (Tg) of 55°C or more and a number average molecular weight (Mn) of 20000 or less”.

6.	U.S. Patent publication number 6,040,268 to Ueno et al. also disclosed a similar invention in Fig. 2. Unlike in the instant application, Ueno et al. are also silent about “wherein the heat seal layer contains one or both of (i) a polyester having a glass transition temperature (Tg) of 55°C or more and a number average molecular weight (Mn) of 15000 or less, and (ii) a polyester having a glass transition temperature (Tg) of less than 55°C, wherein, among the layers constituting the transfer layer, the anti-blocking layer is positioned farthest from the substrate, and wherein the anti-blocking layer contains a resin component having a glass transition temperature (Tg) of 55°C or more and a number average molecular weight (Mn) of 20000 or less”.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853